WR-63,871-03
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                         Transmitted 8/28/2015 1:29:58 PM
                                                                           Accepted 8/28/2015 3:52:42 PM
                                                                                           ABEL ACOSTA
                      IN THE COURT OF CRIMINAL                   APPEALS                           CLERK
                           FOR THE STATE OF TEXAS
                                                                                 RECEIVED
                                AUSTIN, TEXAS                             COURT OF CRIMINAL APPEALS
                                                                                 8/28/2015
                                                                            ABEL ACOSTA, CLERK

EXPARTE                                             §
                                                    §
                                                    §       NO. WR-63,871-03
                                                    §
TIMOTHY RANDAL THOMPSON                             §


                             WRIT NO. C-2-010289-0764908-B
                              TRIAL COURT NO. 0764908D


EXPARTE                                             §       IN THE CRIMINAL DISTRICT
                                                    §
                                                    §       COURT NUMBER TWO
                                                    §
TIMOTHY RANDAL THOMPSON                             §       TARRANT COUNTY, TEXAS


             OBJECTIONS TO TRIAL COURT'S ORDER ADOPTING
              STATE'S AMENDED PROPOSED MEMORANDUM,
              FINDINGS OF FACT AND CONCLUSIONS OF LAW


       NOW COMES TIMOTHY RANDAL THOMPSON, Applicant, and files these

Objections to Trial Court's Order Adopting State's Amended Proposed Memorandum,

Findings of Fact and Conclusions of Law and would show these Courts the following:




Applicant's Objections to Trial Court's Order Adopting State's Amended Proposed Memorandum, Findings
of Pact and Conclusions of Law - Page I
                                                 I.

                                      Trial Court's Order

          On August 13, 2015, the trial court signed an Order Adopting State's Amended

Proposed Memorandum, Findings of Fact and Conclusions of Law. The undersigned

counsel did not receive notice of the signing of this order from the trial court.

Undersigned counsel learned of the signing of this order on August 20, 2015, upon

receipt of an email from the Court of Criminal Appeals advising undersigned counsel

of the receipt of Applicant's writ application.

                                                 II.

                                  Issues in Writ Application

          In his writ application, Thompson alleged that his trial attorneys provided

ineffective assistance of counsel at Thompson's murder trial in that the trial attorneys

failed to:

1.        Request a charge on "sudden passion" at the punishment phase of Thompson's

trial·,

2.        Adequately investigate the alleged cnme scene and develop evidence that

Thompson fired a number of warnmg shots, which would have corroborated

Thompson's testimony and contradicted the testimony of the state's cnme scene

investigator;

3.        Properly object to the exclusion of testimony concerning the deceased's violent

Applicant's Objections to Trial Court's Order Adopting State's Amended Proposed Memorandum, Findings
of Fact and Conclusions of Law - Page 2
nature or make an offer of proof concerning the excluded testimony.

       In addition, Thompson alleged that his appellate attorney provided ineffective

assistance of counsel on appeal in that counsel failed to properly argue the issue of the

trial court's exclusion of testimony concerning the deceased's violent nature.

                                                III.

                                              Lach es

       The state's proposed findings assert, in part, that Applicant's claims should be

barred by !aches because Applicant has not acted with reasonable diligence in pursuing

his claims and because Applicant's trial attorneys now have diminished memories

regarding Thompson's case. (See, e.g. proposed findings, p. 14, paragraphs 67 and 68

and p. 18, paragraph 26). Thompson, however, did act with reasonable diligence in

pursuing his rights. He filed two pro se writ applications following the affirmance of

his conviction on direct appeal. (See, Court of Criminal Appeals cause numbers WR-

63,871-01 and WR-63,871-02). Those applications were dismissed and the merits of

those applications were never reached by this Court. Applicant then raised funds to hire

counsel to assist him. That took some time. The point is that Applicant has diligently

pursued relief from his unfair conviction. The door to this Court should not be shut in

his face.   Moreover, there is no prejudice to the State from the supposedly faulty

memories of trial counsel.          The record is perfectly clear that trial counsel were

ineffective in representing Thompson. There is nothing that trial counsel could say,

Applicant's Objections to Trial Court's Order Adopting State's Amended Proposed Memorandum, Findings
of Fact and Conclusions of Law - Page 3
even with perfect memories, to change that.

                                                 IV.

                                         Sudden Passion

       The trial record contains abundant evidence of sudden passion.                        Yet, no

instruction on sudden passion was requested by Thompson's attorneys. The fact that

attorney Johns did not recall at the writ hearing why he did not request a charge on

sudden passion is of no moment. 1 Attorney Haley recalled that he (rightfully) urged

attorney Johns to request such a charge. (Evid. Hrg., pp. 14, 17, 23, 42, 43). More

importantly, because the trial record provides the basis for such an instruction, such an

instruction should have been requested. There is no reasonable trial strategy basis that

Mr. Johns could have articulated that would justify the failure to request such an

instruction. There was no downside to asking for an instruction on sudden passion. A

sudden passion instruction would not have been inconsistent with the self-defense

argument made at the guilt-innocence phase of the trial.                 Self-defense and sudden

passion are not mutually exclusive concepts. See, e.g., Wooten v. State, 378 S.W.3d
652, 657 (Tex. App. - Houston [14th Dist.] 2012, pet. granted) (citing Chavez v. State,




        1Mr. Johns testified at the evidentiary hearing that it could have been that he did not ask for
an instruction on sudden passion because Thompson testified he was defending himself. (Evid. Hrg.,
pp. 14-15). Later, Johns testified that he did not ask for such an instruction because he thought he
"had a shot just going straight at self-defense." (Evid. Hrg., pp. 21-22). This evidences a
fundamental misunderstanding of when a jury would be instructed on self-defense and when a jury
would be instructed on sudden passion.

Applicant's Objections to Trial Court's Order Adopting State's Amended Proposed Memorandum, Findings
of Fact and Conclusions of Law - Page 4
6 S.W.3d 56, 65 (Tex. App. - San Antonio 1999, pet. refd) reversed on other grounds,

400 S.W.3d 601 (Tex. Crim. App. 2013) (self-defense and sudden passion are

inextricably intertwined, and, except in rare instances, facts that give rise to self-defense

also give rise to sudden passion); also see Brunson v. State, 764 S.W.2d 888, 894-95

(Tex. App. - Austin 1989, pet. refd). Thompson received a 25 year sentence. This

sentence is greater than any sentence that would have been possible had the jury found

that Thompson acted in the heat of sudden passion. Thompson was clearly prejudiced

by his trial attorneys' ineffective assistance of counsel.

                                                 v.
                                        Ballistics Expert

       The state's proposed findings assert that the failure to hire a ballistics expert was

a matter of reasonable professional judgment. (See, proposed findings, p. 7, paragraph

25). It is, however, difficult to understand this finding. The trial attorneys conducted

an incomplete investigation. They were aware of and put on some evidence that

Thompson fired warning shots and that there were bullets in the house that the police

failed to find, yet they failed to put on the best evidence of this, ballistics evidence.

(See, Evid. Hrg., p. 13). There is no reasonable trial strategy basis not to adequately

investigate a case and then present the best evidence to the jury in support of the defense.

A proper investigation would have revealed that Thompson fired warning shots, just as

he said, and that the testimony the state presented at trial from a detective concerning

Applicant's Objections to Trial Court's Order Adopting State's Amended Proposed Memorandum, Findings
of Fact and Conclusions of Law - Page 5
the lack of bullets and bullet holes at the crime scene was erroneous at best and

purposefully misleading at worst. 2 (See Trial Record, Vol. 4: 160-161 ). In other words,

the ballistics evidence that undersigned counsel developed in connection with the writ

application would have supported Thompson's defense and undermined the state's case

at trial. This evidence would have led to Thompson's acquittal. The failure to present

it was the result of professional incompetence that greatly prejudiced Thompson.

                                                 VI.

                                Deceased's Violent Character

       Thompson's trial attorneys failed to correctly argue to the trial judge the reasons

evidence about the deceased's violent character was admissible. Had they made a

proper argument to the trial judge, the judge would have allowed them to present

evidence to the jury proving that the deceased was the aggressor. This, of course, would

have made a difference in the outcome of the trial. The failure of the attorneys to know

the law and properly argue it to the Court was clearly ineffective. Thompson was

greatly harmed by this failure.          If, however, as the state claims in their proposed

findings, that Thompson's trial attorneys properly preserved this issue for appellate

review, then Thompson's appellate attorney was ineffective for not properly arguing


       2  The record developed in connection with this application for a writ of habeas corpus
supports a finding that the detective presented perjured testimony about the lack of bullets aud bullet
holes in the house. Even ifthe prosecutor was unaware of this perjury, Thompson's due process
rights were still violated. Thompson should be granted relief on this basis in addition to his other
claims. See, Ex parte Chabot, 300 S.W.3d 768 (Tex. Crim. App. 2009).

Applicant's Objections to Trial Court's Order Adopting State's Amended Proposed Memorandum, Findings
of Pact and Conclusions of Law - Page 6
this issue to the Court of Appeals. The state cannot have it both ways. If the error was

preserved, this was a "dead bang" winner on appeal, had it been properly argued. The

failure to do so can be nothing other than ineffective assistance of appellate counsel.

       FOR THE ABOVE REASONS, and for the reasons in all of the pleadings filed

by Applicant in the trial court, and especially Applicant's proposed findings in the trial

court, Applicant Timothy Randal Thompson respectfully requests that the Court of

Criminal Appeals reject the state's proposed findings, as adopted by the trial court, and

grant Applicant the new trial he deserves.

                                                    Respectfully submitted,




                                                    ROBERT N. UDASHEN, P.C.
                                                    Bar Card Number 20369600

                                                    BRUCE ANTON
                                                    Bar Card Number 01274700

                                                    SORRELS, UDASHEN & ANTON
                                                    2311 Cedar Springs Road, Suite 250
                                                    Dallas, Texas 75201
                                                    (214) 468-8100
                                                    (214) 468-8104 fax

                                                    Attorneys for Applicant




Applicant's Objections to Trial Court's Order Adopting State's Amended Proposed Memorandum, Findings
of Fact and Conclusions of Law - Page 7
                               CERTIFICATE OF SERVICE

      A copy of the attached Objections to Trial Court's Order Adopting State's
Amended Proposed Memorandum, Findings of Fact and Conclusions of Law was
mailed to the Tarrant County Criminal District Attorney's Office, Appellate Division,
401 West Belknap, Fort Worth, Texas 76196, on August 27, 2015.




                                                    ROBERT N. UDASHEN, P.C.




Applicant's Objections to Trial Court's Order Adopting State's Amended Proposed Memorandum, Findings
of Fact and Conclusions of Law - Page 8